Citation Nr: 0610330	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The appellant is a veteran had active service from February 
1972 to August 1980 (with prior participation in a ROTC 
program), and from January 13, 1991 to April 16, 1991.  He 
also had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) in the Air Force 
Reserves from 1980 to 1991.  This case is before the Board of 
Veterans' Appeals (Board) from an Oakland, California, 
Department of Veterans' Affairs (VA) Regional Office (RO) 
February 2003 rating decision.  


FINDINGS OF FACT

1.  Cardiovascular disability was not manifested in service 
or within one year of discharge from the veteran's first 
period of active service, and is not shown to be related to 
this period of service.

2.  There is no evidence of the onset of cardiovascular 
disability during a period of ACDUTRA; a cardiac event (such 
as heart attack or stroke) on ACDUTRA is not shown..

3.  A private examination report and a report of examination 
for the Air Force Reserves prior to the veteran's second 
period of active service (when left ventricular hypertrophy 
was found on EKG) constitute clear and unmistakable evidence 
a cardiovascular disability pre-existed that period of 
service.

4.  It is not shown that the cardiovascular disability that 
pre-existed the veteran's second period of active service 
increased in severity during such service.

5.  There is no competent that the veteran has either hearing 
loss or tinnitus.  


CONCLUSIONS OF LAW

1.  Service connection for a cardiovascular disability is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 
1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309(a) (2005).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156 (a),  3.159, 
3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By letters in July 2002, August 2003, and July 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
He was advised that VA would make reasonable efforts to help 
him get the evidence necessary to substantiate his claims for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
He was informed of the evidence that VA had requested.  He 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence that was needed to substantiate his 
claims.  The July 2004 letter specifically advised him to 
provide "any additional evidence" that he possessed that 
pertained to his claims.  

The February 2003 rating decision, March 2004 Statement of 
the Case (SOC), and Supplemental SOC (SSOC) dated in June 
2004 collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claims for service connection.  
These documents also advised him of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although full VCCA-complying notice was not provided prior to 
the initial adjudication of these claims, the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  See 
June 2004 SSOC.  

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (Vet App. Mar. 3, 2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  However, he is not prejudiced by the 
lack of such notice, as it becomes significant only when 
there is a grant of compensation (and not when, as here, 
there is a denial). 

The veteran's service medical records are on file as well as 
treatment records from the Kaiser Permanente.  He has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  As there is either no competent evidence that 
the veteran has the disabilities for which service connection 
is sought (hearing loss and tinnitus) or no evidence 
suggesting that the disability might be related to service 
(cardiovascular disability) a VA examination and/or medical 
opinion are not necessary.  VA's duties to notify and assist 
are met.

Factual Background

Service medical records dated between October 1969 and March 
1980 contain no mention of complaints, findings, treatment, 
or diagnosis of cardiovascular disability, to include 
coronary artery disease and hypertension.  There is also no 
mention of hearing loss or tinnitus.  When he was examined 
for purposes of service discharge in March 1980, the veteran 
denied having problems with high blood pressure, heart 
trouble, or hearing loss.  He did provide a history of having 
occasional pain and pressure in the chest.  However, the 
examiner indicated that these symptoms were secondary to 
hiatal hernia, ulcers, and job stress.  The veteran's heart 
was normal.  His blood pressure was 104/72.  Audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
20
LEFT
20
5
10
15
15

Audiometry on Reserve service examination in August 1982 
revealed no puretone threshold above 15 decibels.  An 
electrocardiogram (ECG) conducted at that time was within 
normal limits.  On Reserve service examination in December 
1986, puretone thresholds were again all 15 decibels or less.  
See 38 C.F.R. § 3.385.  His blood pressure was 122/86.  His 
heart was normal.  ECG was interpreted as showing an 
"abnormality".  It was noted that the veteran provided a 
history of having had high blood pressure in 1979.

Among the veteran's service medical records is a letter from 
R.K.L, M.D., dated in October 1987.  Dr. L indicates that the 
veteran was referred to him for a cardiology consultation 
because of an abnormal resting ECG on December 1986 
examination.  The veteran provided a history entirely clear 
of cardiovascular abnormalities with the exception of mild 
hypertension in 1978, which was normalized by restriction of 
dietary sodium intake.  Physical examination was within 
normal limits.  Vital signs were "normal" with blood 
pressure of 132/98 in the left arm with diastolic pressure 
falling to normal after exercise.  The abnormal base-line ECG 
(conducted in August 1987) was only minimally changed during 
exercise, and the abnormal resting record rendered the 
exercise record equivocal.  A second exercise tolerance test 
in September 1987 with thallium imaging showed no abnormality 
to suggest a diagnosis of coronary artery disease or exercise 
induced myocardial ischemia.  Dr. L. opined, in essence, that 
the veteran had a normal variation of early polarization, 
"often seen in healthy young black males."

On periodic non-fly examination for Air Force Reserve service 
in November 1990, an ECG showed left ventricular hypertrophy 
(LVH) with repolarization abnormality.  Reference was made to 
an abnormal ECG in 1987.  No findings were made with respect 
to hearing loss or tinnitus.  Audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
5
0
0
5
5

The service medical records dated between January and April 
1991 do not mention any complaints, findings, history, or 
treatment of hearing loss, tinnitus, or cardiovascular 
disability.  In March 1991, the veteran elected not to 
undergo a separation medical examination with the exception 
of an audiological evaluation.  He indicated that he wanted 
his hearing evaluated because of long term noise exposure.  
The requested examination was conducted in April 1991.  [The 
puretone audiometry is presented in graph form, and the Board 
may not interpret the results.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  However, the examiner 
indicated that findings showed normal ears and hearing 
bilaterally.]  

April 1996 to July 2001 Kaiser Permanente treatment records 
show treatment for hypertension and coronary artery disease.  
In April 1996 the veteran was seen on cardiology consultation 
for complaints of intermittent chest pain over the past week.  
He gave a history of hiatal hernia, a negative treadmill, and 
hypertension.  He was not on any medications.  His blood 
pressure was 214/108.  The impression was hypertension and 
chest pain syndrome.  In March 1997, the veteran was seen for 
complaints of chest pain with shortness of breath and 
diaphoresis.  A cardiac catheterization was performed later 
that month.  Coronary artery disease and hypertension were 
diagnosed.  Another catheterization was done in April 1998.  
None of the records made reference to the veteran's active 
military service.  There were also no findings pertaining to 
hearing loss or tinnitus.

Analysis

Service connection is warranted when the evidence shows that 
a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
See also Hickson v. West, 13 Vet. App. 247 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Laposky v. 
Brown, 4 Vet. App. 331 (1993).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.304(b) are invalid insofar as they state that 
the presumption of sound condition could be rebutted solely 
by clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (July 2003).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6, 
which defines active duty, ACDUTRA and INACDUTRA.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Cardiovascular disability

The veteran had two periods of active service as well as 
periods of ACDUTRA between those two periods.  Service 
medical records do not show that a cardiovascular disability 
was manifested during the first period of active service 
(February 1972 to August 1980).  The veteran specifically 
denied any problems with heart trouble or high blood pressure 
when was he was evaluated pending service discharge in March 
1980.  Physical examination at the time showed that blood 
pressure was 104/72, which is well within the normal range.  
See 38 C.F.R. § 4.104, Code 7101, Note (1) (hypertension 
means that diastolic blood pressure is predominantly 90 mm. 
or greater, and /or systolic blood pressure is predominantly 
160 mm. or greater).  While on December 1986 reserve 
examination and in an October 1987 report from Dr. L. it was 
noted that the veteran gave a history of high blood pressure 
in late 1970s, such lay accounts of remote events, 
unsupported by any contemporaneous evidence (and in the face 
of normal separation examination findings and history) are 
not competent evidence to establish the medical fact that a 
disease such as hypertension actually became manifest in 
service.  The Board therefore finds that the preponderance of 
the evidence is against the finding that a cardiovascular 
disability became manifest during the first period of active 
service.  

There is also no evidence that cardiovascular disability was 
manifested within one year of discharge following the first 
period of service (so as to trigger application of the 
chronic disease presumptions cited above).  The first 
evidence of an elevated blood pressure reading was not until 
almost seven years after discharge (when blood pressure 
recorded by Dr. L. was 132/98).  Furthermore, LVH was not 
definitely clinically documented until 1990, and coronary 
artery disease and hypertension were not actually diagnosed 
until 1996.  
As noted, service connection may be established for disease 
incurred on  ACDUTRA.  In this regard, the veteran does not 
allege that his cardiovascular disability had its onset 
during any specific period of ACDUTRA, and the evidence of 
record does not show any cardiovascular event (e.g., heart 
attack, stroke) during a period of ACDUTRA.  Service medical 
records do show that an ECG was interpreted as abnormal on 
annual examination for the Air Force Reserves, and that an 
elevated blood pressure reading was reported by Dr. L. on 
follow-up consultation to an examination in December 1986.  
However, neither finding establishes that cardiovascular 
disease had its onset during a period of ACDUTRA.  

Regarding the veteran's second period of active service, 
although there was no report of examination when the veteran 
was called to active duty, the presumption of soundness on 
service entry (with respect to LVH) is rebutted by clear, and 
unmistakable evidence of pre-existence (i.e., the ECG showing 
such pathology in November 1990).  Furthermore, as there is 
absolutely no evidence of cardiovascular complaints, 
findings, treatment, or diagnosis during the January to April 
1991 service (or at any time soon thereafter), there is clear 
and unmistakable evidence that the disability was not 
aggravated by the second period of active service.  In the 
absence of any mention of cardiovascular complaints, 
symptoms, findings, during this period of service or soon 
thereafter, there can be no finding that the disability 
increased in severity during service.  Without an increase in 
disability in service, aggravation may not be conceded.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  

The Board is aware of the veteran's assertions that his 
cardiovascular disability resulted from the stresses of 
military life.  However, there is no medical opinion of 
record supporting this theory, and as a layperson he lacks 
the requisite medical knowledge and education necessary to 
render a probative opinion regarding causality of medical 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The competent evidence does not show that any cardiovascular 
disability was incurred in or aggravated by either of the 
veteran's periods of active duty or any period of ACDUTRA.  
The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. §  3.385.

The threshold requirement that must be addressed here (as in 
any claim seeking service connection), is whether there is 
competent evidence that the veteran has the disability for 
which service connection is sought.   Service connection is 
limited to cases where disease or injury in service resulted 
in disability.  38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability there is no valid claim of service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, there is absolutely no evidence that the veterans has 
either a hearing loss disability (as defined by the 
regulation cited above) or tinnitus.  Neither disability is 
noted anywhere service or postservice medical records.  All 
audiometry of record showed normal puretone thresholds.  
Notably, (because of alleged long term noise exposure) the 
veteran sought audiological evaluation when he was being 
processed  for separation from his second period of service.  
He was afforded such evaluation. Although the audiometry at 
the time was presented in chart form (and not converted to 
numerical values), the examiner (who would have been 
competent to interpret the chart) indicated that it reflected 
normal hearing.  Without any competent evidence that the 
veteran now has either hearing loss or tinnitus, the initial 
threshold requirement that must be satisfied to substantiate 
a service connection claim is not met, and the claim must be 
denied.  







ORDER

Service connection for a cardiovascular disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


